759 N.W.2d 214 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Antonil Dionte WHITAKER, Defendant-Appellant.
Docket No. 137554. COA No. 278828.
Supreme Court of Michigan.
January 23, 2009.

Order
On order of the Court, the application for leave to appeal the September 11, 2008 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE in part the judgment of the Court of Appeals and REMAND this case to the Wayne Circuit Court for a hearing at which Stephanie McClung may be examined and cross-examined to determine whether her testimony supports the defendant's alibi defense. The Wayne Circuit Court shall order a new trial unless it finds that, Stephanie McClung's absence from the first trial was harmless beyond a reasonable doubt. People v. Anderson, 446 Mich. 392, 405-406, 521 N.W.2d 538 (1994). The prosecuting attorney shall provide to the defendant, or defense counsel, upon request, reasonable assistance, including investigative assistance, as may be necessary to locate, serve process upon, and compel the attendance of Stephanie McClung at the hearing. In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining question presented should be reviewed by this Court.